Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 1 of 7 PageID 350




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                 Case No.: 8:9-cr-132-T-33AAS


   SYLVESTER BRANTLEY

   _____________________________/

                                   ORDER

        This cause is before the Court pursuant to                    pro se

   Defendant   Sylvester    Brantley’s     Motion     for   Compassionate

   Release (Doc. # 83), filed on July 24, 2020. The United States

   responded on August 11, 2020. (Doc. # 90). For the reasons

   set forth below, the Motion is denied.

   I.   Background

        In January 2010, the Court sentenced Brantley to 180

   months’   imprisonment    for   possession    of    a    firearm    by   a

   convicted felon. (Doc. # 47). Brantley is 43 years old and

   his projected release date from Butner FMC is February 2,

   2022. (Doc. # 90 at 2).

        In the Motion, Brantley seeks compassionate release

   under Section 3582(c)(1)(A)(i), as amended by the First Step

   Act, because of the COVID-19 pandemic and his underlying

   medical conditions. (Doc. # 83). Alternatively, Brantley


                                     1
Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 2 of 7 PageID 351




   requests that the Court grant him home confinement. (Id.).

   The United States has responded. (Doc. # 90). The Motion is

   ripe for review.

  II.     Discussion

             A.   Request for Home Confinement

          In his Motion, Brantley requests that the Court grant

   him home confinement. (Doc. # 83 at 9). However, the Court

   has no authority to direct the Bureau of Prisons (BOP) to

   place Brantley in home confinement because such decisions are

   committed solely to the BOP’s discretion. See United States

   v. Calderon, No. 19-11445, 2020 WL 883084, at *1 (11th Cir.

   Feb.    24,    2020)    (explaining         that   district       courts    lack

   jurisdiction     to    grant    early       release   to   home    confinement

   pursuant to Second Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

   Once a court imposes a sentence, the BOP is solely responsible

   for determining an inmate’s place of incarceration to serve

   that sentence. See Tapia v. United States, 564 U.S. 319, 331

   (2011) (“A sentencing court can recommend that the BOP place

   an offender in a particular facility or program . . . [b]ut

   decision making authority rests with the BOP.”); 18 U.S.C. §

   3621(b)    (“The      [BOP]    shall    designate      the    place    of    the

   prisoner’s imprisonment[.]”).




                                           2
Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 3 of 7 PageID 352




        Therefore, Brantley’s request for home confinement falls

   outside Section 3582(c)’s grant of authority. The Motion is

   denied as to this requested relief.

             B.   Request for Compassionate Release

        Regarding Brantley’s request for compassionate release,

   the United States argues that the Motion should be denied (1)

   because    Brantley   has   failed    to   exhaust   administrative

   remedies and (2) on the merits. (Doc. # 90 at 8). The Court

   agrees with the United States that the Motion should be denied

   on the merits.

        A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Brantley argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.




                                     3
Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 4 of 7 PageID 353




   18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

   expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the [BOP’s] denial of

   compassionate release.”          United States v. Estrada Elias, No.

   6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

   (citation    omitted).     “However,       it         does    not    alter    the

   requirement that prisoners must first exhaust administrative

   remedies before seeking judicial relief.” Id.

        Here,    Brantley    alleges        that    he     has    exhausted      his

   administrative remedies: “Defendant submitted his request for

   compassionate release to FCC Warden Scarantino on June 17,

   2020. Thirty days have now passed without a response from the

   warden, making this matter ripe.” (Doc. # 83 at 2, 30-34).

   Without explanation or reference to Brantley’s allegedly

   unanswered request, the United States concludes that Brantley

   has not exhausted his administrative remedies. (Doc. # 80 at

   8-11). Because the United States does not address Brantley’s

   June 17 request, the Court will assume for the sake of this

   Motion that he has exhausted his administrative remedies

   because 30 days have lapsed since the filing of his request

   and the Warden has allegedly not responded. (Doc # 83 at 2).

        However,    the     Court    denies        the    Motion       because   his

   circumstances    are   not   extraordinary             and    compelling.     The


                                        4
Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 5 of 7 PageID 354




   Sentencing Commission has set forth examples of qualifying

   “extraordinary    and   compelling     reasons”      for    compassionate

   release, including but not limited to: (1) terminal illness;

   (2) a serious medical condition that substantially diminishes

   the ability of the defendant to provide self-care in prison;

   or (3) the death of the caregiver of the defendant’s minor

   children. USSG §1B1.13, comment. (n.1). Brantley bears the

   burden   of    establishing    that      compassionate        release    is

   warranted. See United States v. Heromin, No. 8:11-cr-550-

   T33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)

   (“Heromin bears the burden of establishing that compassionate

   release is warranted.”).

        Although     Brantley     alleges        that   he     suffers     from

   underlying health conditions, including hypertension, high

   cholesterol, and obesity, (Doc. # 83 at 1), he has not

   sufficiently    demonstrated    that     he    has   a    serious   medical

   condition that substantially diminishes his ability to care

   for himself in his facility. See USSG §1B1.13, comment. (n.1);

   see also United States v. Perez-Asencio, No. 18-cr-3611-H,

   2019 WL 626175, at *3 (S.D. Cal. Feb. 14, 2019) (concluding

   the defendant’s medical conditions did not qualify him for

   compassionate release because he did not provide medical

   records or documentation). Indeed, Brantley has provided no


                                     5
Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 6 of 7 PageID 355




   documentation for these alleged underlying health conditions.

   (Doc. # 83).

        Furthermore, the Court agrees with the Third Circuit

   that “the mere existence of COVID-19 in society and the

   possibility that it may spread in society and the possibility

   that it may spread to a particular prison alone cannot

   independently    justify    compassionate     release,    especially

   considering    BOP’s   statutory   role,   and   its   extensive   and

   professional efforts to curtail the virus’s spread.” United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Thus,

   Brantley has not shown an extraordinary and compelling reason

   that justifies compassionate release.

        While Brantley’s concerns about the COVID-19 pandemic

   are understandable, the Court notes that several measures

   have already been taken in response to the pandemic. For

   example,

        [u]nder the recently enacted CARES Act, Pub. L. No.
        116-136, § 12003(b)(2) (2020), “if the Attorney
        General finds that emergency conditions will
        materially affect” the BOP’s functioning, the BOP
        Director may “lengthen the maximum amount of time
        for which [he] is authorized to place a prisoner in
        home confinement” under 18 U.S.C. § 3624(c)(2). The
        Attorney General has made such a finding regarding
        the emergency conditions that now exist as a result
        of the coronavirus. See Memorandum from Attorney
        Gen. William Barr to Director of Bureau of Prisons
        (Apr.   3,   2020),  https://www.justice.gov/file/



                                      6
Case 8:09-cr-00132-VMC-AAS Document 91 Filed 09/14/20 Page 7 of 7 PageID 356




        1266661/download.

   United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

   1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

   has established numerous procedures to combat the spread of

   COVID-19   within    its    facilities.   See    Federal      Bureau    of

   Prisons,   Updates     to   BOP    COVID-19    Action      Plan:   Inmate

   Movement, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (last updated Mar. 19, 2020).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        Defendant      Sylvester     Brantley’s    pro   se     Motion    for

   Compassionate Release (Doc. # 83) is DENIED.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

   14th day of September, 2020.




                                       7
